United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 3, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-50680
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RICARDO MORALES HERRERA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 4:04-CR-21-2
                       --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ricardo Morales Herrera appeals his 125-month sentence for

aiding and abetting a carjacking and possession of a firearm in

relation to a crime of violence, in violation of 18 U.S.C. §§ 2,

924(c)(1), and 2119.   He asserts that his trial counsel was

ineffective for failing to move the district court for a mental

competency hearing prior to sentencing.

     Generally, this court does not review claims of ineffective

assistance of counsel on direct appeal unless the record is

sufficiently developed to allow us to fairly evaluate the merits

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50680
                                -2-

of the issue.   See United States v. Higdon, 832 F.2d 312, 313-14

(5th Cir. 1987).   In this case, the trial record is adequate to

determine that counsel’s representation was not constitutionally

defective.

     At the time Herrera was sentenced, 18 U.S.C. § 4241(a)

(2004) provided that, at any time

     prior to the sentencing of the defendant, the defendant
     or the attorney for the Government may file a motion
     for a hearing to determine the mental competency of the
     defendant. The court shall grant the motion, or shall
     order such a hearing on its own motion, if there is
     reasonable cause to believe that the defendant may
     presently be suffering from a mental disease or defect
     rendering him mentally incompetent to the extent that
     he is unable to understand the nature and consequences
     of the proceedings against him or to assist properly in
     his defense.

The record shows that counsel alerted the district court to

Herrera’s questionable mental capacity at the outset of the

sentencing hearing.   As a result, the district court investigated

the matter and questioned Herrera.   The court implicitly applied

the standard in 18 U.S.C. § 4241(a) and determined that Herrera

was able understand the nature and consequences of the

proceedings against him and assist properly in his defense.

     In light of the circumstances, counsel’s failure to

explicitly move the court for a competency hearing under

18 U.S.C. § 4241 was not outside the wide range of professionally

competent assistance.   Herrera has failed to establish that

counsel’s performance was deficient under Strickland v.
                          No. 04-50680
                               -3-

Washington, 466 U.S. 668, 687-90 (1984).   Accordingly, he has

failed to show that counsel was ineffective.   See id. at 697.

     The judgment of the district court is AFFIRMED.